Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 1 of 33



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                       Case No. 1:19-CV-20592-MARTINEZ/OTAZO-REYES

      VASSILIOS KUKORINIS, on behalf of
      himself and those similarly situated,

                    Plaintiff,

             v.

      WALMART, INC., a Delaware
      corporation

                    Defendant.


       PLAINTIFF’S UNOPPOSED MOTION TO DIRECT CLASS NOTICE AND GRANT
           PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT AND
                     INCORPORATED MEMORANDUM OF LAW1

           Plaintiff Vassilios Kukorinis (“Plaintiff”), respectfully moves for an order directing class

  notice and granting preliminary approval of the proposed class action settlement with Defendant

  Walmart, Inc. (“Walmart” or “Defendant”) (together, the Plaintiff and Walmart are referred to as

  the “Parties”), the terms of which are set forth in the “Settlement Agreement and Release”

  (“Settlement Agreement”), attached hereto as Exhibit 1. In so moving, Plaintiff respectfully

  requests the Court: 1) enter the Proposed Order directing dissemination of the Class Notice,

  attached as Exhibit D to the Settlement Agreement; 2) appoint Epiq Class Action and Claims

  Solutions, Inc., as the Claims Administrator; 3) certify the Settlement Class as defined herein; 4)

  appoint Plaintiff as Class Representative for the Settlement Class; 5) appoint Plaintiff’s Counsel




  1
    Walmart does not concede the Plaintiff’s allegations, nor does it concede all of the factual
  statements set forth herein. For purposes of this Settlement, however, Walmart does not oppose
  the filing of this Motion for Preliminary Approval.
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 2 of 33



  as Settlement Class Counsel; 6) approve the establishment of the Qualified Settlement Fund; and

  7) set a hearing for the purpose of deciding whether to grant final approval of the Settlement.
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 3 of 33



                                                TABLE OF CONTENTS

  I.     INTRODUCTION .............................................................................................................. 1

  II.    SUMMARY OF LITIGATION .......................................................................................... 3

         A.        Procedural History .................................................................................................. 3

         B.        Information About the Settlement .......................................................................... 4

  III.   THE TERMS OF THE SETTLEMENT AGREEMENT ................................................... 5

         A.        The Settlement Class............................................................................................... 5

         B.        The Settlement Benefits .......................................................................................... 6

         C.        Business Practice Commitments ............................................................................. 7

         D.        Proposed Notice Program ....................................................................................... 7

         E.        Service Awards and Attorneys’ Fees, Costs, and Expenses ................................... 8

         F.        Release of Claims ................................................................................................... 9

  IV.    ARGUMENT ...................................................................................................................... 9

         A.        Legal Standards ....................................................................................................... 9

         B.        The Proposed Nationwide Settlement is Permissible ........................................... 10

         C.        The Proposed Settlement is Fair, Reasonable, and Adequate ............................... 11

                   1.         The Settlement Class was Adequately Represented ................................. 11

                   2.         The Proposed Settlement was Negotiated at Arm’s-Length ..................... 12

                   3.         Plaintiff had Sufficient Information to Weigh the Benefits of Settlement 12

                   4.         The Settlement Relief is Fair, Reasonable, and Adequate ........................ 13

                   5.         Agreements Required to be Identified by Rule 23(e)(3) .......................... 18

                   6.         Class Members are Treated Equitably Relative to Each Other................. 18

         D.        Certification of the Settlement Class is Appropriate ............................................ 18

                   1.         The Settlement Class Meets the Requirements of Rules 23(a) and (b)(3) 19

                              a.         Numerosity .....................................................................................19


                                                                    i
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 4 of 33



                             b.        Commonality..................................................................................20

                             c.        Typicality .......................................................................................21

                             d.        Adequacy .......................................................................................21

                             e.        Predominance .................................................................................22

                             f.        Superiority......................................................................................23

        E.        The Proposed Class Notice Satisfies Rule 23 ....................................................... 24

        F.        The Court Should Approve the Establishment of a Qualified Settlement Fund ... 25

        G.        The Court Should Schedule a Final Approval Hearing and Pertinent Deadlines . 25

  VI.   CONCLUSION ................................................................................................................. 26




                                                                 ii
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 5 of 33



                                            TABLE OF AUTHORITIES

  Cases

  Agan v. Katzman & Korr, P.A., 222 F.R.D. 692 (S.D. Fla. 2004) ................................................ 23

  Allen v. Alabama State Bd. of Ed., 190 F.R.D. 602 (M.D. Ala. 2000) ......................................... 16

  Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997). ..................................................... 19, 22

  Bennett v. Behring Corp., 737 F.2d 982 (11th Cir.1984) ....................................................... 10, 15

  Cooper v. S. Co., 390 F.3d 695, 714 (11th Cir. 2004) .................................................................. 21

  Cotton v. Hinton, 559 F.2d 1326 (5th Cir. 1977)...........................................................................15

  David v. Am. Suzuki Motor Corp., 2010 WL 1628362 (S.D. Fla. April 15, 2010) .......................23

  Deas v. Russell Stover Candies, Inc., 2005 WL 8158201 (N.D. Ala. Dec. 22, 2005) ...................23

  Fabricant v. Sears Roebuck, 202 F.R.D. 310, 313 (S.D. Fla. 2001 .............................................. 19

  Figueroa v. Sharper Image Corp., 517 F.Supp.2d 1292 (S.D. Fla. 2007) ................................... 21

  Francisco v. Numismatic Guaranty Corp. of Am., 2008 WL 649124 (S.D. Fla. Jan. 31, 2008) .. 11

  Fresco v. Auto Data Direct, Inc., 2007 WL 2330895 (S.D. Fla. May 14, 2007) ..................... 9, 12

  Gonzalez v. TCR Sports Brd. Holding, LLP, 2019 WL 2249941 (S.D. Fla. May 24, 2019) .. 13, 18

  Hines v. Widnall, 334 F.3d 1253 (11th Cir. 2003)........................................................................ 21

  Ibrahim v. Acosta, 326 F.R.D. 696 (S.D. Fla. 2018) .................................................................... 11

  In re Checking Account Overdraft Litig., 275 F.R.D. 654 (S.D. Fla. 2011) ............... 10, 12, 20, 23

  In re Sunbeam Sec. Litig., 176 F.Supp.2d 1323 (S.D. Fla. 2001) ................................................. 15

  In re U.S. Oil & Gas Litig., 967 F.2d 489 (11th Cir. 1992).............................................. 10, 15, 16

  Kennedy v. Tallant, 710 F.2d 711 (11th Cir. 1983). ..................................................................... 21

  Klay v. Humana, Inc., 382 F.3d 1241 (11th Cir. 2004) ................................................................ 22

  Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332 (11th Cir. 1984) .................................. 21



                                                              iii
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 6 of 33



  Leszczynski v. Allianz Ins., 176 F.R.D. 659 (S.D. Fla. 1997). ...................................................... 20

  Lipuma v. Am. Express Co., 406 F. Supp. 2d 1298 (S.D. Fla. 2005).......................... 12, 13, 19, 21

  Manno v. Healthcare Revenue Recovery Grp., LLC, 289 F.R.D. 674 (S.D. Fla. 2013) ............... 20

  Morgan v. Public Storage, 301 F.Supp.3d 1237 (S.D. Fla. 2016) ................................................ 11

  Nelson v. Mead Johnson & Johnson Co., 484 F. App’x 429 (11th Cir. 2012) ............................. 14

  Perez v. Asurion Corp., 501 F. Supp. 2d 1360 (S.D. Fla. 2007) ...................................... 12, 15, 16

  Saccoccio v. JP Morgan Chase Bank, N.A., 297 F.R.D. 683, 694 (S.D. Fla. 2014) .................... 13

  Sikes v. Teleline, Inc., 281 F.3d 1350, 1359 (11th Cir. 2002) ...................................................... 23

  Sullivan v. DB Investments, Inc., 667 F.3d 273 (3d Cir. 2011) .............................................. 10–11

  Turner v. Gen. Elec. Co., 2006 WL 2620275 (M.D. Fla. Sept. 13, 2006) .................. 10, 11, 15, 16

  Walco Investments, Inc. v. Thenen, 168 F.R.D. 315, 323 (S.D. Fla. 1996). ................................. 19

  Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551–57 (2011) .............................................. 22

  Williams v. Mohawk Industries, Inc., 568 F.3d 1350, 1355 (11th Cir. 2009)............................... 20

  Wolff v. Cash 4 Titles, 2012 WL 5290155 .................................................................................... 18

  Other Authorities

  Attorneys’ Fees in Class Actions: 2009-2013 .............................................................................. 18

  Manual for Complex Litig. at § 30.42 .......................................................................................... 12

  Newberg on Class Actions § 13:10 ................................................................................................. 9

  Rules

  Fed. R. Civ. P 23 .................................................................................................................... passim

  Fed. R. Evid. 408 .........................................................................................................................1, 4




                                                                        iv
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 7 of 33



  I. INTRODUCTION2

            On February 13, 2019, Plaintiff filed this proposed class action against Walmart

  concerning the alleged systematic overcharging for beef, pork, poultry, fish, and other types of

  packaged foods marked with unit pricing and sold accordingly thereto (the “Weighted Goods”).

  Specifically, from February 13, 2015, to present (the “Class Period”), Plaintiff alleged that

  Walmart advertised deceptive unit prices for Weighted Goods placed on sale close to their

  respective expiration dates. It is further alleged that Walmart advertised those Weighted Goods

  at specific unit sales prices, but upon closer inspection, the final sale prices did not coincide with

  the unit sales prices based on the weight of the products as represented on the original labels (the

  “Pricing Practice”). As a result, Walmart consumers did not receive the promised value for the

  Weighted Goods they purchased.

            By way of example, on November 18, 2018, Walmart sold a package of chicken tenders

  that weighed 1.18 pounds, at a unit price of $5.78 per pound, that originally retailed for $6.82.

  (Doc. No. 1-1). Walmart provided this information on the original label of the chicken tenders.

  As the product’s expiration date approached, Walmart reduced the unit sale price to $3.77 per

  pound, which should have resulted in a reduced sale price of $4.45 based on the information on

  the original label (i.e., 1.18 pounds at $3.77 per pound). (Doc. No. 1-1). Instead, however, the

  price for those chicken tenders Walmart charged at checkout was $5.93, which resulted in an

  overcharge of $1.48 more than was justified by the sales label. (Doc. No. 1-1). Through

  investigation and information exchanged pursuant to Rule 408, Plaintiff and Class Counsel

  identified numerous examples of the Pricing Practice impacting the final sales price of Weighted




  2
      Unless otherwise noted, all capitalized terms are defined in the Settlement.


                                                     1
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 8 of 33



  Goods in Florida, as well as California, Illinois, Louisiana, and other states nationwide. (Doc.

  No. 32, ¶ 37, 38). Based on a rigorous analysis of that evidence and information, Class Counsel

  has determined the average overcharge for the Pricing Practices on the Weighted Goods

  nationwide was approximately $1.67 for each purchase of the Weighted Goods.

         Now, following significant investigation and lengthy arms’-length settlement negotiations

  spanning months, the Parties have agreed on a classwide nationwide settlement to resolve the

  claims described above (the “Settlement”). The pertinent terms of the Settlement are as follows:

         Walmart will fund a non-reversionary Qualified Settlement Fund of a Floor of at least

  $4,500,000.00 and, should the Settlement exceed $4,500,000.00, Walmart will fund that Qualified

  Settlement Fund up to a Ceiling of $9,500,000.00. The Qualified Settlement Fund will be used to

  pay for: (1) reimbursement of Settlement Class Members’ overcharges, including up to $10.00 for

  sworn attestation of purchases of Weighted Goods, $40.00 for documented purchases of Weighted

  Goods with receipts or proofs of purchase, but without the packaging to demonstrate the actual

  amount overcharged, and non-capped amounts for all documented purchases of Weighted Goods

  with receipts, proofs of purchase, and packaging demonstrating the actual amount of the

  overcharge, as more fully described in sections 6.3.1.1 through 6.3.1.3 of the Settlement

  Agreement; (2) notice and claims administration costs; (3) the Service Award; (4) Attorneys’ Fees,

  Costs, and Expenses; and (5) Litigation Expenses. As part of the Settlement, Walmart has also

  agreed to maintain certain business practice commitments relating to remediation of the pricing

  and marking of Weighted Goods, which has been provided to Plaintiff’s Counsel.

         Pursuant to Rule 23(e)(1)(B), an order directing notice to the class is justified where the

  Court concludes it will likely be able to: (1) approve the Settlement as fair, reasonable, and

  adequate; and (2) certify the class for purposes of judgment on the Settlement. Accordingly,



                                                  2
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 9 of 33



  Plaintiff requests that the Court permit the issuance of Notice to the Settlement Class of the

  proposed Settlement, approve the form and manner of Notice to the class, appoint Epiq Class

  Action and Claims Solutions, Inc., to administer the class notice plan and to fulfill the duties of

  the Claims Administrator as outlined in the Settlement Agreement, appoint Plaintiff as Settlement

  Class Representative, appoint Plaintiff’s Counsel as Settlement Class Counsel, approve the

  establishment of the Qualified Settlement Fund and schedule a final approval hearing to determine

  whether the Settlement should be finally approved.

  II. SUMMARY OF LITIGATION

     A. Procedural History

         Plaintiff filed this proposed class action against Walmart for the Pricing Practices related

  to the Weighted Goods, seeking to recover the overpayments for the proposed Florida class

  during the Class Period. (Doc. No. 1). In pursuit of the proposed Florida class, Plaintiff brought

  two causes of action: 1) violation of Florida’s Deceptive and Unfair Trade Practices Act

  (“FDUTPA”); and 2) unjust enrichment. (Doc. No. 1).

         On April 8, 2019, Walmart moved to dismiss Plaintiff’s Class Action Complaint, which

  focused on the alleged lack of details concerning the purchases and harm, and also challenged

  the legal bases of Plaintiff’s claims. (Doc. No. 14). Following Walmart’s first Motion to Dismiss,

  Plaintiff amended his complaint on April 22, 2019, to supplement his allegations and detail

  additional examples of the Pricing Practices for the Weighted Goods, as well as detailing the

  locations at which the Pricing Practices for the Weighted Goods were observed throughout twelve

  stores in Florida’s Middle and Southern Districts. (Doc. No. 15, ¶¶ 33–36(l)).

         On May 17, 2019, Walmart moved to dismiss Plaintiff’s Amended Complaint, (Doc. No.

  24), to which Plaintiff responded in opposition on May 31, 2019, (Doc. No. 25), and Walmart

  replied on June 7, 2019. (Doc. No. 26). After fully briefing the dispositive motion, the Parties

                                                   3
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 10 of 33



   began exploring potential resolution of the case, and in September 2019, the Parties formally

   selected a nationally known and extremely experienced mediator, Michelle Yoshida of Phillips

   ADR, to mediate the case. (Doc. No. 29). Following two mediations under the guidance of Ms.

   Yoshida, the Parties were substantially close to settlement of this matter on a nationwide basis,

   and on May 28, 2020, jointly requested a stay of deadlines to permit the Parties to focus efforts

   toward resolution. (Doc. No. 29).

          On June 1, 2020, the Court denied Walmart’s Motion to Dismiss. (Doc. No. 30). On June

   8, 2020, anticipating the Settlement presented in this Motion, the Parties stipulated to the

   amendment of Plaintiff’s Amended Complaint to include nationwide allegations pursuant to

   Federal Rule of Civil Procedure 15(a)(2). (Doc. No. 31). Plaintiff, unopposed by Walmart, now

   respectfully moves this Court for preliminary approval of the Settlement for the benefit of the

   nationwide Settlement Class and to disseminate Notice of same.

      B. Information About the Settlement

          To help facilitate settlement negotiations, the Parties agreed on and retained Michelle

   Yoshida of Phillips ADR to conduct a mediation. JAY Decl., ¶ 13. As a condition of mediation,

   Plaintiff’s Counsel sought pertinent information from Walmart regarding the Pricing Practices and

   Weighted Goods, including sales data for the Weighted Goods during the Class Period. Walmart

   agreed to provide this information pursuant to Federal Rule of Evidence 408. JAY Decl., ¶ 14.

          In advance of the mediation, the Parties briefed their respective positions on the facts,

   claims, defenses, and assessments of the continued risks of litigation before Ms. Yoshida. JAY

   Decl., ¶¶ 15, 16. On November 19, 2019, the Parties participated in their first full-day mediation

   session with Ms. Yoshida that included attorneys and representatives for both Parties on behalf of

   the proposed Florida class. Following those negotiations, the Parties agreed to exchange additional

   information and engage in additional discovery to pursue a second mediation on behalf of a

                                                   4
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 11 of 33



   nationwide settlement class. On March 18, 2020, the Parties then engaged in the second mediation

   on behalf of a nationwide class, and participated in additional sessions in the following weeks

   culminating in the Settlement Agreement currently before this Court for approval. The negotiations

   were hard-fought throughout and the settlement process was conducted at arm’s length. Following

   these multiple day-long negotiations, the Parties were able to reach an agreement on the

   substantive terms of the Settlement. JAY Decl., ¶¶ 17–20. As a condition of Settlement, Walmart

   produced certain documents responsive to Plaintiff’s first discovery requests and provided detailed

   sales data for Weighted Goods Walmart sold in Florida and nationwide during the Class Period.

   JAY Decl., ¶¶ 14, 18, 26.

          Based on Plaintiff Counsel’s independent investigation of the relevant facts and applicable

   law, experience with other fraudulent, deceptive, and unfair trade practices cases, and the

   information provided by Walmart, as well as work with an expert in this field, Plaintiff’s Counsel

   has determined that the Settlement is fair, reasonable, adequate, and in the best interest of the

   Settlement Class. JAY Decl., ¶¶ 26–33, 39. Accordingly, the Parties worked together to prepare a

   comprehensive set of settlement documents, which are embodied in the Settlement Agreement and

   the exhibits attached thereto. Ibid.

   III. THE TERMS OF THE SETTLEMENT AGREEMENT

      A. The Settlement Class

          The proposed Settlement Class is defined as all persons who purchased Weighted Goods

   from Walmart in the United States from February 13, 2015, to the date of publication of notice of

   settlement (i.e., Court approved settlement) whose Weighted Goods’ unit sale price was not




                                                   5
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 12 of 33



   accurately reflected in the final sale price.3 SA, § 2.29.

       B. The Settlement Benefits

          Walmart has agreed to fund a non-reversionary Qualified Settlement Fund with a minimum

   of $4,500,000.00 (the “Floor”) and a maximum of $9,500,000.00 (the “Ceiling”). SA, §§ 6.1,

   6.2.1–6.2.4.3; JAY Decl., ¶ 27. The Qualified Settlement Fund will be used to pay for the

   reimbursement of purchases of Weighted Goods that were purchased during the Class Period and

   the reduced sale price was inaccurate based on the Pricing Practices (the “Overpayments”). See

   SA, § 6.3.1–6.3.1.3. Examples of Overpayments that are eligible for reimbursement through the

   Settlement include:

          •   Undocumented Overpayments, capped at six (6) purchases with an
              average Overpayment of $1.67 per purchase, summed to $10.00;
          •   Overpayments where the Settlement Class Member has receipts or other
              proof of purchases to substantiate the number of Weighted Goods
              purchased, but lacks proof to substantiate the actual amount overcharged,
              capped at ten (24) purchases with an average Overpayment of $1.67 per
              purchase, summed to $40.00; and
          •   Overpayments where the Settlement Class Member has receipts or other
              proof of purchases to substantiate the number of Weighted Goods
              purchased, and the Settlement Class Member has the packaging to
              demonstrate the actual amount overcharged, the Settlement Class Member
              will recover the actual amount of Overpayments, without any cap.

          The documentation necessary to establish Overpayments is not overly burdensome and can

   consist of documents such as receipts, product packaging, among other relevant documentation.

   See SA, § 6.3.1–6.3.1.3; JAY Decl., ¶¶ 28–31. If the claim is rejected for any reason, there is also

   a consumer-friendly process whereby claimants will have the opportunity to cure any deficiencies




   3
     Excluded from the Settlement Class are: (1) the judges presiding over this Action, and members
   of their direct families; (2) the Defendant, its subsidiaries, parent companies, successors,
   predecessors, and any entity in which the Defendant or its parents have a controlling interest and
   their current or former officers, directors, and employees; (3) Settlement Class Members who
   submit a valid Request for Exclusion prior to the Opt-Out Deadline. SA, § 2.29.

                                                      6
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 13 of 33



   in their submission if the Claims Administrator determines a claim for Overpayments is deficient

   in whole or part. SA, § 6.3.9; JAY Decl., ¶ 42.

      C. Business Practice Commitments

           In addition to the monetary compensation provided to class members by the Settlement,

   Walmart has reviewed the examples of the Pricing Practices identified in Plaintiff’s Second

   Amended Complaint and provided during mediation, and committed to the remediation of the

   Pricing Practices. These commitments will be paid for by Walmart separate and apart from the

   Qualified Settlement Fund. JAY Decl., ¶ 33.

      D. Proposed Notice Program

           The Parties propose that Epiq Class Action and Claims Solutions, Inc. (“Epiq”) be

   appointed as the Claims Administrator tasked with providing Notice and processing claims. Epiq

   is a nationally recognized class action notice and administration firm that has designed a class

   notice program for this case, which Plaintiff’s Counsel and Epiq believe is an effective program.

   See Declaration of Cameron Azari of Epiq Class Action and Claims Solutions, Inc., In Support of

   Class Notice and Claims Administration (“Azari Decl.”), ¶¶ 2–8, attached as Exhibit 3; JAY Decl.,

   ¶ 34.

           Subject to Court approval, this Notice program involves utilizes national consumer print

   publications, internet banner advertising, social media, sponsored search, and a national

   informational release. Azari Decl., ¶¶ 9–26; JAY Decl., ¶ 34. The approximate cost of notice and

   administration is $560,000.00, which will be paid from the Qualified Settlement Fund. Azari Decl.,

   ¶ 30; JAY Decl., ¶ 34; SA, § 6.2.3.

           Epiq will also establish a Settlement Website in the form agreed to by the Parties and the

   Court. Azari Decl., ¶ 27; JAY Decl., ¶ 35. In addition to the Notice, the Settlement Website will

   include information about the Settlement, related case documents, and the Settlement Agreement.

                                                     7
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 14 of 33



   Class members can submit claims electronically on the Settlement Website or by mail. SA, § 2.37;

   JAY Decl., ¶ 35. The documentation necessary to establish overcharges can be uploaded through

   the Settlement Website or mailed in paper form. JAY Decl., ¶¶ 28–32, 35. The Claim Form

   provides examples of documentation that can establish various types of losses. See Claim Form,

   Exhibit C to SA.

          The proposed Notice meets the standards of Rule 23(c)(2)(B). See Summary Notice,

   Exhibit A to SA. The Notice uses plain English in an easy-to-read format that concisely explains

   to Settlement Class Members the nature of the Litigation and their options under the Settlement.

   It includes information such as the case caption, a description of the Settlement Class, a description

   of the claims and the history of the Litigation, a description of the Settlement and the claims being

   released, the names of counsel proposed to be appointed to represent the Settlement Class, a

   statement of the maximum amount of attorneys’ fees, costs, and expenses that Plaintiff’s Counsel

   will seek, the maximum amount Plaintiff will seek for a Service Award at the final approval

   hearing, a description of the procedures and deadlines for requesting exclusion and objecting to

   the Settlement, the URL to access the Settlement Website containing relevant case documents, and

   how to obtain further information. See Summary Notice, Exhibit A; JAY Decl., ¶ 35.

      E. Service Awards and Attorneys’ Fees, Costs, and Expenses

          The Qualified Settlement Fund will be used to pay for an award of Attorneys’ Fees, Costs,

   and Expenses and a Service Award payment as approved by the Court. Plaintiff’s Counsel will

   move for an attorneys’ fee award not to exceed twenty five percent (25%) of the Qualified

   Settlement Fund Ceiling and for reimbursement of Litigation Costs not to exceed $100,000. SA,

   § 6.2.1; JAY Decl., ¶ 37. Plaintiff’s Counsel will also move for a Service Award payment for the

   Plaintiff not to exceed $25,000.00 for his time and effort in pursing this Litigation on behalf of

   the Settlement Class. SA, § 6.2.2; JAY Decl., ¶ 37. Plaintiff’s approval of the Settlement is not

                                                     8
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 15 of 33



   conditioned in any manner on his receiving a Service Award or its amount. JAY Decl., ¶ 37.

   Plaintiff’s Counsel will file the motion for Attorneys’ Fees, Costs, and Expenses, and a Service

   Award payment no later than 21 days before the Opt-Out and Objection Deadlines. Walmart takes

   no position on the amounts to be sought for Attorneys’ Fees, Costs, and Expenses or for a Service

   Award, but does not object to reasonable awards by the Court. SA, §§ 6.2.1–6.2.2; JAY Decl., ¶

   37.

         F. Release of Claims

            In exchange for the benefits provided under the Settlement, Settlement Class Members will

   release any legal claims that may arise from or relate to the facts alleged in the Second Amended

   Complaint, as specified in Section 13 of the Settlement Agreement. SA, §§ 2.31, 13.1–13.5; JAY

   Decl., ¶ 38.

   IV. ARGUMENT

         A. Legal Standards

            Approval of a proposed settlement is a two-step process. First, the court decides whether

    the proposed settlement is “within the range of possible approval,” Fresco v. Auto Data Direct,

    Inc., 2007 WL 2330895, at *4 (S.D. Fla. May 14, 2007), to decide “whether to direct notice …

    to the class, invite the class’s reaction, and schedule a final fairness hearing.” 4 Newberg on Class

    Actions § 13:10 (5th ed. 2015). Second, at the final approval hearing, the court decides if the

    settlement is fair, reasonable, and adequate. Id.

            Under Rule 23(e)(1), as amended December 1, 2018, the Court must direct notice to the

    class of a class action settlement upon determining that notice is justified because the Court

    concludes it is “more likely than not” to finally approve the settlement and certify a settlement

    class. See Fed. R. Civ. P. 23(e)(1)(B). The amendments specify that before finally approving a

    settlement, a court should consider whether: (1) the class was adequately represented; (2) the

                                                        9
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 16 of 33



    settlement was negotiated at arm’s length; (3) the relief is adequate, taking into account the costs,

    risks, and delay of trial and appeal; how the relief will be distributed; the terms governing

    attorneys’ fees; and any side agreements; and (4) whether class members are treated equitably

    relative to each other. Id. In assessing whether a settlement is fair, reasonable, and adequate,

    courts in this Circuit may also consider the so-called Bennett factors, which include: (1) the

    likelihood of success at trial; (2) the range of possible recovery; (3) the point on or below the

    range of possible recovery at which a settlement is fair, adequate and reasonable; (4) the

    complexity, expense and duration of the litigation; (5) the substance and amount of opposition to

    the settlement; and (6) the stage of proceedings at which the settlement was achieved. Bennett v.

    Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984). In weighing these factors, the court’s

    “judgment is informed by the strong judicial policy favoring settlement as well as by the

    realization that compromise is the essence of settlement.” Id. (citations omitted).

          Settlement “has special importance in class actions with their notable uncertainty,

    difficulties of proof, and length. Settlements of complex cases contribute greatly to the efficient

    use of judicial resources, and achieve the speedy resolution of justice[.]” Turner v. Gen. Elec.

    Co., 2006 WL 2620275, at *2 (M.D. Fla. Sept. 13, 2006). For these reasons, “[p]ublic policy

    strongly favors the pretrial settlement of class action lawsuits.” In re U.S. Oil & Gas Litig., 967

    F.2d 489, 493 (11th Cir. 1992).

      B. The Proposed Nationwide Settlement is Permissible

          On June 9, 2020, this Court inquired whether a tort-based claim with a Florida-based

   plaintiff is certifiable for settlement purposes on a nationwide basis. (Doc. No. 35). This Court is

   well within its discretion to do so. See, e.g., In re Checking Account Overdraft Litig., 830

   F.Supp.2d 1330, 1331 (S.D. Fla. 2011) (King, J.) (certifying nationwide class action settlement

   based on common law and state-based consumer protection laws). Sullivan v. DB Investments,

                                                    10
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 17 of 33



   Inc., 667 F.3d 273, at 310 (3d Cir. 2011) (noting that “were [courts] to mandate that a class include

   only those alleging ‘colorable’ claims, [courts] would effectively rule out the ability of a defendant

   to achieve ‘global peace’ by obtaining releases from all those who might wish to assert claims,

   meritorious or not. We need not take judicial notice of the fact that plaintiffs with non-viable claims

   do nonetheless commence legal action.”); Morgan v. Public Storage, 301 F.Supp.3d 1237, 1243

   (S.D. Fla. 2016) (approving nationwide settlement following decertification of a contested

   nationwide class leaving only proposed FDUTPA-based class for trial) (Ungaro, J.); Francisco v.

   Numismatic Guaranty Corp. of Am., No. 06-61677-CIV, 2008 WL 649124, *3 (S.D. Fla. Jan. 31,

   2008) (certifying nationwide settlement class of coin purchasers for alleged misrepresentations

   from coin company based on Florida consumer protection law and common law) (Martinez, J.);

   Turner, 2006 WL 262027, *1 (approving nationwide settlement class of appliance purchasers

   based on warranty, negligence, and unjust enrichment claims) (Steele, J.).

      C. The Proposed Settlement is Fair, Reasonable, and Adequate

          1. The Settlement Class was Adequately Represented

          Adequacy of representation is an issue traditionally considered in connection with class

   certification and involves two questions: “(1) whether plaintiffs’ counsel are qualified,

   experienced, and generally able to conduct the proposed litigation” and “(2) whether plaintiffs

   have interests antagonistic to those of the rest of the class.” Ibrahim v. Acosta, 326 F.R.D. 696,

   701 (S.D. Fla. 2018) (quotations omitted). Here, Plaintiff has the same interests as Settlement Class

   Members as he is asserting the same claims and shares the same injuries. Further, the record

   demonstrates that Plaintiff’s Counsel worked diligently to bring this Litigation to resolution,

   including securing meaningful monetary benefits for the Settlement Class. Finally, as supported

   by the declaration of John Yanchunis, Plaintiff’s Counsel are experienced in the area of class

   litigation, and as the Court may recall, Mr. Yanchunis served as co-lead counsel in the resolution

                                                     11
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 18 of 33



   of the Fresco litigation in 2008, where this Court approved a class settlement of claims under the

   Driver’s Protection Privacy Act. See JAY Decl., ¶¶ 4, 15–26, 31, 32, 39, 42.

          2. The Proposed Settlement was Negotiated at Arm’s-Length

          The Settlement resulted from arm’s-length negotiations between experienced counsel with

   an understanding of the strengths and weaknesses of their respective positions in this Litigation,

   assisted by an experienced mediator. JAY Decl., ¶¶ 15–17. These circumstances weigh in favor of

   approval. See, e.g., In re Checking, 275 F.R.D. at 662 (approving settlement where it “was reached

   in the absence of collusion, is the product of informed, good-faith, arms’-length negotiations

   between the parties and their capable and experienced counsel, and was reached with the assistance

   of a well-qualified and experienced mediator”); Perez v. Asurion Corp., 501 F.Supp.2d 1360, 1384

   (S.D. Fla. 2007) (concluding that class settlement was not collusive in part because it was overseen

   by “an experienced and well-respected mediator”); see also Manual for Complex Litig. at § 30.42

   (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

   reached in arm’s-length negotiations between experienced, capable counsel after meaningful

   discovery.”) (internal marks omitted).

          Additionally, the Parties spent significant time negotiating the terms of the final written

   Settlement Agreement which is now presented to the Court for approval. JAY Decl., ¶¶ 17–24. At

   all times, these negotiations were at arm’s length and, while courteous and professional, the

   negotiations were intense and hard-fought on all sides. JAY Decl., ¶ 17.

          3. Plaintiff had Sufficient Information to Weigh the Benefits of Settlement

          “The stage of the proceedings at which a settlement is achieved is evaluated to ensure that

   Plaintiffs had access to sufficient information to adequately evaluate the merits of the case and

   weigh the benefits of settlement against further litigation.” Lipuma v. Am. Express Co., 406

   F.Supp.2d 1298, 1324 (S.D. Fla. 2005) (citations omitted). In addition, “[e]arly settlements are

                                                   12
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 19 of 33



   favored” such that “vast formal discovery need not be taken.” Saccoccio v. JP Morgan Chase

   Bank, N.A., 297 F.R.D. 683, 694 (S.D. Fla. 2014) (citations omitted).

          While the Parties settled somewhat early in the litigation, the Parties had sufficient

   information to adequately evaluate the merits of the case. The Parties exchanged significant

   information in conjunction with settlement. After an exchange of discovery requests, the Parties

   met, conferred, and agreed upon the scope of information Walmart would produce concerning

   sales data for Weighted Goods in Florida and nationwide, which were reviewed by Plaintiff’s

   Counsel and their expert in conjunction with the Settlement. JAY Decl., ¶¶ 11–16, 18.

          Additionally, Plaintiff’s Counsel had information developed during their independent

   investigation, and we relied on our experience presenting expert evidence and litigating the key

   legal issues in other mislabeling and products cases to assist in evaluating the merits of this case.

   JAY Decl., ¶¶ 11–16, 18, 21, 22, 26, 39. As recognized in other cases, “[i]nformation obtained

   from other cases may be used to assist in evaluating the merits of a proposed settlement of a

   different case.” Lipuma, 406 F. Supp. 2d at 1325. Accordingly, Plaintiff had more than sufficient

   information available to weigh the benefits of Settlement against further litigation. See, e.g.,

   Gonzalez v. TCR Sports Broad. Holding, LLP, 2019 WL 2249941, at *5 (S.D. Fla. May 24, 2019)

   (“the early settlement reached between the parties and the extent to which the parties were

   informed about the merits of their claims and defenses weighs in favor of approving the Settlement

   Agreement.”).

          4. The Settlement Relief is Fair, Reasonable, and Adequate

          In terms of relief offered, this Settlement is comprehensive, and the specific benefits are

   real and substantive for Settlement Class Members who otherwise would have no avenue for

   recovery against Walmart for the Pricing Practices, including full refund for the amount of

   Weighted Goods purchased if the Settlement Class Member can demonstrate with receipts, proof

                                                    13
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 20 of 33



   of purchase, packaging labels, and other documentation the amount the Settlement Class Member

   was overcharged for the Weighted Goods. If the Settlement Class Member has documentation to

   demonstrate purchases of the Weighted Goods, but does not have the packaging to demonstrate

   the amount overcharged, that Settlement Class Member will be entitled to recover up to $40.00. If

   the Settlement Class Member has no documentation, but attests to purchasing Weighted Goods

   during the Class Period, that Settlement Class Member will be entitled to recover up to $10.00.

          For example, in the case of the Plaintiff’s allegations in the Second Amended Complaint,

   because he has receipts, proof of purchase, and packaging to demonstrate the exact amount

   overcharged, he would be entitled to recover all monies he was overcharged for his purchases of

   Weighted Goods. If the Plaintiff did not have the packaging, but had his receipts, he would be

   entitled to recover $1.67 (the average overcharge revealed from the investigation) for each

   purchase of a Weighted Good during the Class Period, capped at 24 purchases (i.e., a total of

   $40.00). Finally, if the Plaintiff had no documentation, but attested to the number of purchases he

   made during the Class Period, he would be entitled to recover $1.67 for each purchase of a

   Weighted Good during the Class Period, capped at 6 purchases (i.e., a total of $10.00).

          Plaintiff’s Counsel assert that the relief is fair, reasonable, adequate, and superior to the

   relief individuals could obtain in litigation; this relief is based on documentary evidence and

   designed to fairly compensate Settlement Class Members without requiring cumbersome

   production of information Settlement Class Members may not have retained due to the nature of

   these types of purchases. JAY Decl., ¶ 28. The Court may rely upon such experienced counsel’s

   judgment in assessing the fairness of the Settlement. See, e.g., Nelson v. Mead Johnson & Johnson

   Co., 484 Fed. App’x. 429, 434 (11th Cir. 2012) (“Absent fraud, collusion, or the like, the district

   court should be hesitant to substitute its own judgment for that of counsel.”).



                                                   14
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 21 of 33



                  a. The Risks, Costs, and Delay of Continued Litigation

          The costs, risks, and delay of trial and appeal weigh in favor of settlement approval.

   Although Plaintiff is confident in the merits of his claims, the risks involved in prosecuting a class

   action through trial cannot be disregarded. Plaintiff’s claims indeed survived Walmart’s Motion to

   Dismiss, (Doc. No. 30), but would need to succeed at class certification—a risky and uncertain

   aspect of this particular litigation. JAY Decl., ¶¶ 25, 39, 40.

          Almost all class actions involve a high level of risk, expense, and complexity, which is one

   reason that judicial policy so strongly favors resolving class actions through settlement. In re U.S.

   Oil & Gas Litig., 967 F.2d at 493; Bennett, 737 F.2d at 986 (approval of class action settlement

   should be granted so long as the settlement is “fair, adequate and reasonable and is not the product

   of collusion between the parties.”). The Court “should always review the proposed settlement in

   light of the strong judicial policy that favors settlements.” Id. at 986. “[A]bsent fraud, collusion,

   or the like, [the Court] should be hesitant to substitute its own judgment for that of counsel,” and

   may rely on the opinions and representations of experienced class counsel in approving a

   settlement. Cotton v. Hinton, 559 F.2d 1326, 1330 (5th Cir. 1977). “Where a substantial question

   exists regarding the likelihood of success at trial, this factor weighs in favor of approving a

   proposed class action settlement.” Perez, 501 F.Supp.2d at 1380 (Moreno, J.) (citing In re

   Sunbeam Sec. Litig., 176 F.Supp.2d 1323, 1330–31 (S.D. Fla. 2001)).

          The risk involved is highlighted by the fact that ascertainability in this case would prove

   challenging and require complex evidence and analysis that would engulf the litigation expenses

   and likely eclipse the amount recovered on behalf of the class. See, e.g., Turner, 2006 WL

   2620275, at *2 (holding that settlements have “special importance in class actions with their

   notable uncertainty, difficulties of proof, and length. Settlements of complex cases contribute

   greatly to the efficient use of judicial resources, and achieve the speedy resolution of justice[.]”).

                                                     15
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 22 of 33



   Although Plaintiff survived Walmart’s Motion to Dismiss, Plaintiff and the Settlement Class still

   face risks in defeating summary judgment and certifying a class. Id.. Through the Settlement,

   Plaintiff and Settlement Class Members gain significant benefits without having to face further

   risk. See, e.g., In re U.S. Oil & Gas Litig., 967 F.2d at 493 (holding that “[p]ublic policy strongly

   favors the pretrial settlement of class action lawsuits”). Indeed, “the question is not ‘whether the

   proposed [settlement] is the best possible deal,’ but whether it is ‘at a minimum, fair, adequate and

   reasonable.’” Allen v. Alabama State Bd. Of Ed., 190 F.R.D. 602, 608 (M.D. Ala. 2000) (citation

   omitted); see Perez, 501 F.Supp.2d at 1380 (evaluating risk in favor of settlement).

          The delay attendant in continuing to litigate this case also favors approval of the Settlement.

   This Litigation has been pending more than a year. Even before the COVID-19 pandemic, which

   has and will likely continue to cause significant delays across federal civil cases, many more

   months and significant additional costs would be required for the Parties and the Court to complete

   the pre-trial proceedings, summary judgment and Daubert motions, and class certification. After

   trial, the Parties could appeal the Court’s orders on that motions practice, which could take years

   to complete. Assuming the Parties went to trial and verdict, there would remain the possibility that

   the verdict could be reversed by this Court or on appeal. JAY Decl., ¶ 25, 39, 40.

          By contrast, the proposed Settlement provides the Settlement Class with substantial,

   guaranteed relief. A relatively early settlement is especially warranted because Settlement Class

   Members benefit immediately from refunds and payments to be applied as they see fit for any

   purpose; the relief in this case does not involve coupons, gift cards, or any other form of payment

   that would restrict the manner in which the Settlement Class Member would enjoy the benefits.

   JAY Decl., ¶¶ 27–32. At trial, there is a possibility that only class members who already

   experienced damages in the form of monetary losses would be able to recover. By contrast, this



                                                    16
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 23 of 33



   Settlement provides benefits to the entire class, including not only reimbursement for monetary

   damages and time, but also benefits like business practice commitments. JAY Decl., ¶ 27–32.

          Thus, the cost, risks, and delay of trial and appeal support a finding that this Court will

   likely approve the Settlement.

                  b. The Method of Distributing Relief is Effective

          The settlement distribution process, developed with Plaintiff’s Counsel’s knowledge and

   experience overseeing the administration of myriad settlements, will be efficient and effective.

   Settlement Class Members can easily file claims for the amounts they believe they were

   overcharged or opt for relief based on the number of purchases they made either with documentary

   proof or based on a sworn attestation thereof. JAY Decl., ¶¶ 27–32. Documentation requirements

   are not onerous, and not even required for some benefits; and, there is a consumer-friendly dispute

   process if a claim is denied in whole or part. JAY Decl., ¶¶ 27–32; Azari Decl., ¶¶ 19, 27.

                  c. The Terms Relating to Attorneys’ Fees, Costs, and Expenses are
                     Reasonable

          Plaintiff’s Counsel will separately move for attorneys’ fees in an amount not to exceed

   $2,375,000.00, or twenty-five percent (25%), of the Settlement Fund Ceiling and reimbursement

   of Litigation Expenses not to exceed $100,000. JAY Decl., ¶ 37. Pursuant to the Settlement

   Agreement, Plaintiff’s Counsel will file their motion for attorneys’ fees and expenses at least 21

   days before the Opt-Out and Objection Deadlines and promptly post the filing on the Settlement

   Website so that Settlement Class Members will have the opportunity to present their views on the

   request. SA, §§ 2.37, 6.3.2, 6.3.4, 10.2.1. Payment for these fees, costs, and expenses will not be

   issued until after the Effective Date of Settlement. SA, § 6.2.1, 11.1.2.

          “Although there is no hard and fast rule mandating a certain percentage of a common fund

   which may be awarded as a fee, an award of one-third of the common fund is consistent with the


                                                    17
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 24 of 33



   trend in this Circuit.” Gonzalez, 2019 WL 2249941, at *6 (internal quotations omitted and citing

   cases); see also Wolff v. Cash 4 Titles, 2012 WL 5290155, at *5–6 (S.D. Fla. Sept. 26, 2012) (“The

   average percentage award in the Eleventh Circuit mirrors that of awards nationwide—roughly one-

   third”); Eisenberg, et al., Attorneys’ Fees in Class Actions: 2009-2013, 92 N.Y.U. LAW REV.

   937, 951 (2017) (empirical study showing the median award in the 11th Circuit is 33%). Here,

   Class Counsel are not seeking the full 33% to which they could be entitled under 11th Circuit law.

          While Plaintiff’s Counsel will provide a more thorough analysis of the reasonableness of

   its forthcoming motion for attorneys’ fees, costs, and expenses, at this stage, the Court can

   conclude that it is likely to approve the Settlement for purposes of sending Notice to the Settlement

   Class, even if it has not yet made a final determination as to attorneys’ fees, costs, and expenses,

   especially here where the proposed attorneys’ fees for which Class Counsel will petition are no

   greater than 25%—well below the presumptive 33% in the 11th Circuit.

          5. Agreements Required to be Identified by Rule 23(e)(3)

          Under Rule 23(e)(3), “[t]he parties seeking approval must file a statement identifying any

   agreement made in connection with the proposal.” There is no agreement between the Parties,

   except as set forth in the Settlement Agreement. JAY Dec., ¶ 37.

          6. Class Members are Treated Equitably Relative to Each Other

          The last requirement under Rule 23(e) is that the Settlement “treats class members

   equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D). Here, the Settlement treats all

   Settlement Class Members equitably relative to one another because all are eligible to receive

   reimbursement based on their damages, not on any unequitable basis. JAY Dec., ¶¶ 27–32.

      D. Certification of the Settlement Class is Appropriate

          The second requirement in Rule 23(e)(1) for issuance of notice to the class is a finding that

   the Court will “likely be able to . . . certify the class for purposes of judgment” on the proposed

                                                    18
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 25 of 33



   settlement. Here, the Settlement Class meets the requirements for certification under Rule 23(b)(3),

   so the Court should conclude that issuing notice is justified.

          “A class may be certified solely for purposes of settlement where a settlement is reached

   before a litigated determination of the class certification issue.” Lipuma, 406 F. Supp. 2d at 1313–

   14 (quotations omitted). The Supreme Court has held that because a class settlement obviates a

   trial, the district judge deciding whether to certify a settlement class action “need not inquire

   whether the case, if tried, would present intractable management problems,” under Rule 23(b)(3).

   Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997). However, the settlement context

   demands “undiluted, even heightened, attention” to “unwarranted or overbroad class definitions.”

   Id. Class certification is proper if the proposed class, proposed class representative, and proposed

   class counsel satisfy the numerosity, commonality, typicality, and adequacy of representation

   requirements of Rule 23(a). Fed. R. Civ. P 23(a)(1)–(4); see also Fabricant v. Sears Roebuck, 202

   F.R.D. 310, 313 (S.D. Fla. 2001). Additionally, where (as in this case) certification is sought under

   Rule 23(b)(3), the plaintiff must demonstrate that common questions of law or fact predominate

   over individual issues and that a class action is superior to other methods of adjudicating the

   claims. Fed. R. Civ. P. 23(b)(3); Amchem, 521 U.S. at 615-16. District courts are given broad

   discretion to determine whether certification of a class action lawsuit is appropriate. Walco

   Investments, Inc. v. Thenen, 168 F.R.D. 315, 323 (S.D. Fla. 1996). Because this case meets all of

   the requirements of Rule 23(a) and (b)(3), as set forth below, certification for settlement purposes

   is appropriate.

          1. The Settlement Class Meets the Requirements of Rules 23(a) and (b)(3)

                     a. Numerosity

          Numerosity requires “the class [be] so numerous that joinder of all members is

   impractical.” Fed. R. Civ. P. 23(a)(1). “While ‘mere allegations of numerosity are insufficient,’

                                                    19
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 26 of 33



   Fed. R. Civ. P. 23(a)(1) imposes a ‘generally low hurdle,’ and ‘a plaintiff need not show the precise

   number of members in the class.’” Manno v. Healthcare Revenue Recovery Grp., LLC, 289 F.R.D.

   674, 684 (S.D. Fla. 2013) (citation omitted). Courts require only that plaintiffs provide “some

   evidence of the number of members in the purported class, or at least a reasonable estimate of that

   number.” Leszczynski v. Allianz Ins., 176 F.R.D. 659, 669 (S.D. Fla. 1997). Here, the Settlement

   Class is all persons who purchased Weighted Goods from Walmart in the United States from

   February 13, 2015, to present (or the date the Court approves this Settlement), whose Weighted

   Goods’ unit sale price was not accurately reflected in the final sale price. Hundreds of thousands,

   if not millions, of consumers over this more than five-year period would potentially fall into the

   Settlement Class. Numerosity is thus easily satisfied.

                  b. Commonality

          “The threshold for commonality under Rule 23(a)(2) is not high.” In re Checking, 275

   F.R.D. at 659. “[C]ommonality requires that there be at least one issue whose resolution will affect

   all or a significant number of the putative class members.” Williams v. Mohawk Industries, Inc.,

   568 F.3d 1350, 1355 (11th Cir. 2009).

          Here, the commonality requirement of Rule 23(a)(2) is readily satisfied because Settlement

   Class Members are joined by the common questions of law and fact that arise from the same

   behavior—the Pricing Practice related to the Weighted Goods. As Plaintiff alleged, the critical

   issues posed by this action include: 1) whether the Pricing Practices on Weighted Goods resulted

   in Walmart being unjustly enriched; and 2) whether Plaintiff and Settlement Class Members

   sustained damages. These common issues aggregate toward the singular conduct of Walmart with

   respect to the Pricing Practice. Perez, 501 F.Supp.2d at 1373 (finding that proposed settlement

   class certified under Rule 23(b)(3) had common questions of law and fact predominated over any



                                                    20
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 27 of 33



   individualized inquiries for settlement class members); Figueroa v. Sharper Image Corp., 517

   F.Supp.2d 1292, 1319 (S.D. Fla. 2007) (same); Lipuma, 406 F.Supp.2d at 1314 (same).

                  c. Typicality

          The next prerequisite to certification, typicality, “measures whether a significant nexus

   exists between the claims of the named representative and those of the class at large.” Hines v.

   Widnall, 334 F.3d 1253, 1256 (11th Cir. 2003); Fed. R. Civ. P. 23(a)(3). A class representative’s

   claims are typical of the claims of the class if they “arise from the same event or pattern or practice

   and are based on the same legal theory.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332,

   1337 (11th Cir. 1984); see also Cooper v. S. Co., 390 F.3d 695, 714 (11th Cir. 2004) (“Neither the

   typicality nor the commonality requirement mandates that all putative class members share

   identical claims, and . . . factual differences among the claims of the putative members do not

   defeat certification.”) (internal quotations omitted). Simply put, when the same course of conduct

   is directed at both the named plaintiff and the members of the proposed class, the typicality

   requirement is met. Kennedy v. Tallant, 710 F.2d 711, 717 (11th Cir. 1983).

          Here, the typicality requirement is satisfied for the same reasons that Plaintiff’s claims meet

   the commonality requirement. Specifically, Plaintiff’s claims are typical of those of the Settlement

   Class because they arise from the same Pricing Practice and from the same legal duty Walmart

   had to charge the proper amount for the Weighted Goods that Plaintiff and the Settlement Class

   Members purchased across the country, comprising a clear nexus between Plaintiff’s claims and

   those of the Settlement Class Members. Hines, 334 F.3d at 1256. Typicality is thus satisfied.

                  d. Adequacy

          Rule 23(a)(4) requires that the class representative “not possess interests which are

   antagonistic to the interests of the class.” 1 Newberg on Class Actions § 3:21. Additionally, the

   class representatives’ counsel “must be qualified, experienced, and generally able to conduct the

                                                     21
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 28 of 33



   litigation.” Id.; Amchem, 521 U.S. at 625–26. As noted above, the Plaintiff is a member of the

   Settlement Class and does not possess any interests antagonistic to the Settlement Class. JAY

   Decl., ¶ 44. Plaintiff purchased the Weighted Goods from Walmart and was harmed because he

   was overcharged for the Weighted Goods. Additionally, Plaintiff has vigorously prosecuted this

   Litigation for the benefit of all Settlement Class Members by filing the underlying action,

   reviewing pleadings, conferring with Plaintiff’s Counsel, attending mediation, and providing input

   in crafting and approving the Settlement. Id.

          In addition, Plaintiff’s Counsel are qualified to represent the Settlement Class. JAY Decl.,

   ¶¶ 4, 15–26, 31, 32, 39, 42. In this case, we have spent considerable time investigating Settlement

   Class Members’ injuries and claims and negotiating a well-informed Settlement on behalf of the

   Settlement Class. Accordingly, the Rule 23(a) prerequisites have been met.

                  e. Predominance

          Rule 23(b)(3)’s predominance requirement focuses primarily on whether a defendant’s

   liability is common enough to be resolved on a class basis, see Wal-Mart Stores, Inc. v. Dukes,

   131 S. Ct. 2541, 2551–57 (2011), and whether the proposed class is “sufficiently cohesive to

   warrant adjudication by representation,” Amchem, 521 U.S. at 623. Common issues of fact and

   law predominate in a case if they have “a direct impact on every class member’s effort to establish

   liability and on every class member’s entitlement to injunctive and monetary relief.” Klay v.

   Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004).

          In this case, the key predominating questions are whether Walmart had a duty to charge

   Plaintiff and Settlement Class Members the amount for the Weighted Goods as reflected in the

   reduced unit price and weight, and whether Walmart breached that duty. The many common

   questions of fact and law that arise from Walmart’s conduct predominate over any individualized

   issues. See, e.g., Deas v. Russell Stover Candies, Inc., No. CV-04-C-0491-S, 2005 WL 8158201,

                                                   22
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 29 of 33



   *3 (N.D. Ala. Dec. 22, 2005) (common issues concerning mislabeling predominate over

   individualized inquires). Additionally, because the claims are being certified for purposes of

   settlement, there are no issues with manageability, and resolution of thousands of claims in one

   action is far superior to individual lawsuits. David v. Am. Suzuki Motor Corp., No. 08-cv-22278,

   2010 WL 1628362, *3 (S.D. Fla. April 15, 2010) (Gold, J.). Accordingly, the common questions

   of fact and law that arise from Walmart’s conduct predominate over any individualized issues.

                  f. Superiority

          Finally, a class action is superior to other methods available to fairly, adequately, and

   efficiently resolve the claims of the proposed Settlement Class. To determine if superiority

   requirements are met for certification of a settlement class, courts consider: (1) the class members’

   interests in individually controlling the prosecution or defense of separate actions; (2) the extent

   and nature of any litigation concerning the controversy already begun by or against class members;

   and (3) the desirability or undesirability of concentrating the litigation of the claims in the

   particular forum. See Fed. R. Civ. P. 23(b)(3). At its most basic, “[t]he inquiry into whether the

   class action is the superior method for a particular case focuses on ‘increased efficiency.’” Agan

   v. Katzman & Korr, P.A., 222 F.R.D. 692, 700 (S.D. Fla. 2004) (quoting Sikes v. Teleline, Inc.,

   281 F.3d 1350, 1359 (11th Cir. 2002)).

          Proceeding as a class action in this case is superior to other means of adjudication. There

   is no indication in this Litigation that any Settlement Class Member wishes to litigate their claims

   individually, and there are no other cases that have been filed. And with the high cost of litigating

   a case like this—requiring expert investigation and testimony to prove how and why the Pricing

   Practices occurred and resulted in overpayment for the Weighted Goods in small amounts

   sometimes fewer than one dollar, individualized litigation is impracticable. See In re Checking,

   286 F.R.D. at 659 (“The class action fills an essential role when the [plaintiffs] would not have the

                                                    23
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 30 of 33



   incentive or resources to prosecute relatively small claims in individual suits, leaving the defendant

   free from legal accountability.”).

          Accordingly, resolution of this Litigation through a class action settlement in this Court

   will achieve significant economies for the Parties, the proposed Settlement Class, and the Court,

   satisfying the superiority requirement. The Court respectfully should certify the Settlement Class,

   as the superiority requirement, along with all other requirements Rule 23(a) and (b), is satisfied.

      E. The Proposed Class Notice Satisfies Rule 23

          Under Rule 23(e)(1)(B), “[t]he court must direct notice in a reasonable manner to all class

   members who would be bound by the [settlement] proposal.” Likewise, in directing notice “to a

   class proposed to be certified for purposes of settlement under Rule 23(b)(3)—the court must direct

   to class members the best notice that is practicable under the circumstances, including individual

   notice to all members who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).

          The proposed Summary Notice (Exhibit A to the Settlement Agreement) and Class Notice

   (Exhibit B to the Settlement Agreement) readily meet these requirements, and the Notice program,

   using multiple modes of providing notice to the class via national consumer print publications,

   internet banner advertising, social media, sponsored search, and a national information release,

   constitutes the best practicable notice under the circumstances of this case. The Notice uses “plain

   English” to inform Settlement Class Members of, among other things, the nature of the class

   claims, the essential terms of the Settlement, the date, time and place of the Final Approval

   Hearing, how to object or opt-out of the Settlement, and the binding effect of the Settlement on

   Settlement Class Members. The Notice also contains information regarding Plaintiff’s Counsel’s

   request for fees and expenses, and the proposed Service Award to Plaintiff. Thus, the Notice

   satisfies the specific requirements of Federal Rule of Civil Procedure 23(c)(2)(B), sufficiently



                                                    24
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 31 of 33



   informs Settlement Class Members of the terms of the proposed Settlement and their available

   options, and is the best notice that is practicable under the circumstances.

      F. The Court Should Approve the Establishment of a Qualified Settlement Fund

      Establishing a Qualified Settlement Fund to receive and hold the settlement funds, and to

   distribute the funds according to the terms of the SA and under the administration of the Claims

   Administrator, meets the criteria under the regulations and also would serve the best interests of

   the Parties. The Qualified Settlement Fund will be a segregated bank account opened at a financial

   institution mutually agreed by the Parties. The Qualified Settlement Fund will receive the

   settlement funds from Walmart and will hold that sum, and any earnings thereon, until the Claims

   Administrator has completed all administration of such funds and income thereon, as well as

   disbursements to Settlement Class Members, Plaintiff and Settlement Class Counsel, and payment

   of taxes and administrative costs, as more fully set forth in Section 11 of the SA and subject to

   further approvals of this Court, if required.

      G. The Court Should Schedule a Final Approval Hearing and Pertinent Deadlines

            In connection with the preliminary approval of the Settlement, Plaintiff proposes that the

   Court adopt the following schedule, which is set forth in the accompanying proposed order:

    Event                                                      Timing

    Deadline for Walmart to disseminate CAFA notices           [10 days from the filing of this motion]
                                                               [30 days following          Preliminary
    Notice Deadline
                                                               Approval Order]
    Deadline for Plaintiff’s Counsel to file motion for [21 days before Objection and Opt-Out
    attorneys’ fees, costs, expenses and service award  Deadlines]
    Objection Deadline                                         [40 days after Notice Deadline]
    Opt-Out Deadline                                           [40 days after Notice Deadline]
    Deadline for Plaintiff to file motion for final approval [21 days prior to Final Approval
    of settlement and responses to any timely submitted hearing]
    Settlement Class Member objections, which shall

                                                    25
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 32 of 33



    include a declaration from the Claims Administrator
    confirming execution of and compliance with its
    obligations in the Settlement Agreement as of the date
    of the declaration and identifying all Settlement Class
    Members who submitted timely requests for exclusion
    Claims Deadline                                           [100 days after Notice Deadline]
    Final Approval Hearing                                    No earlier than 100 days after entry of
                                                              the Preliminary Approval Order

   V. CONCLUSION

          For the foregoing reasons, Plaintiff respectfully requests the Court enter the accompanying

   Proposed Order directing dissemination of Notice, appointing Epiq Class Action and Claims

   Solutions, Inc., as Claims Administrator, certifying the Settlement Class for settlement purposes,

   appointing Plaintiff as Class Representative for the Settlement Class, appointing Plaintiff’s

   Counsel as Settlement Class Counsel, approving the establishment of the Qualified Settlement

   Fund and setting a hearing for the purpose of deciding whether to grant final approval of the

   Settlement.

   Dated: August 7, 2020                Respectfully submitted,

                                        MORGAN & MORGAN
                                        COMPLEX LITIGATION GROUP

                                        /s/ John A. Yanchunis
                                        John A. Yanchunis (Bar No. 324681)
                                        Ryan McGee (Bar No. 64957)
                                        201 N. Franklin St., 7th Floor
                                        Tampa, FL 33602
                                        Telephone: (813) 223-5505
                                        Facsimile: (813) 222-2434
                                        jyanchunis@forthepeople.com
                                        rmcgee@forthepeople.com




                                                  26
Case 1:19-cv-20592-JEM Document 41 Entered on FLSD Docket 08/07/2020 Page 33 of 33



                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 7, 2020, I electronically filed the foregoing document with

   the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

   day on any and all counsel of record or pro se parties in the manner specified, either via

   transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner for those counsel or parties who are not authorized to receive electronically Notices of

   Electronic Filing.

                                                       /s/ John A. Yanchunis




                                                  27
